Per Curiam:
This matter is before the Court upon petition of The Board of Commissioners on Grievances and Discipline requesting that respondent, R. Trippett Boineau, a member of the Bar of this State, be disbarred from the practice of law, based upon the record and findings in the case of South Carolina Real Estate Commission v. Boineau, 267 S. C. 574, 230 S. E. (2d) 440, in which the revocation of respondent’s license as a Real Estate Broker was affirmed because of his dishonest conduct. As a part of his return to the petition, respondent asks that he be allowed to resign as a member of the Bar of this State.
A careful consideration of the record convinces us that respondent’s request to be allowed to resign should be granted. It is undisputed that, although a member of the Bar, he has never practiced law nor held himself out as an attorney, and that the matters for which his license as a Real Estate Broker was revoked arose out of his activities as such broker and not as an attorney at law. Under these circumstances, respondent’s resignation as a member of the Bar is hereby accepted and his name is permanently removed from the Roll of Attorneys of this State. Respondent is ordered to surrender his certificate of admission to practice law to the Clerk of this Court within five (5) days.